Citation Nr: 0714715	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to higher initial rating in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for paroxysmal atrial 
fibrillations, claimed as irregular heartbeat secondary to 
PTSD.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.  

As the claim on appeal involves a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Since February 7, 2003, the service-connected PTSD is 
shown to have been productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  The currently demonstrated paroxysmal atrial fibrillation 
is not shown to have been caused or aggravated by the 
veteran's service-connected PTSD.  



CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation of 50 
percent, but not more for the service-connected PTSD are met 
beginning on February 7, 2003.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2006).  

2.  The veteran's disability manifested by paroxysmal atrial 
fibrillations, claimed as irregular heartbeat, is not 
proximately due to or the result of the service-connected 
PTSD.  38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In March 2003, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the August 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The March 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The March 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records or other military records, 
and medical records at VA hospitals.  The letters also 
advised the veteran that VA must make reasonable efforts to 
help the veteran get private records.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

A March 2007 letter advised the veteran, "If you have any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence as soon as 
possible."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the March 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in March 2007.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA medical examinations in April 
2003, June 2003 and March 2005.  

 Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an initial higher 
rating for PTSD and service connection for paroxysmal atrial 
fibrillations, claimed as irregular heartbeat secondary to 
PTSD.  


II. Analysis

Initial Rating for PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board has accordingly considered the evidence of the 
severity of the veteran's symptoms since the February 7, 2003 
effective the date of the grant of service connection.  

In April 2003 the veteran had an initial evaluation for PTSD 
at the VA Medical Center (VAMC).  The veteran reported that 
he was fired from two jobs as chief financial officer because 
he could not sleep and his performance deteriorated due to 
PTSD related nightmares and due to the nightmares he could 
not function with any degree of efficiency.  

The veteran reported that he had a number of close friends 
that he saw frequently, especially since he was not working.  
He added that that he did not have any significant social 
activities.  

The veteran reported that he did not like crowds, rarely went 
to the movies or restaurants and generally kept to himself 
and his family.  His wife would go to neighborhood events but 
he would not attend.  

The VA examiner noted that the veteran had daily intrusive 
and highly distressing recollections of Vietnam.  The veteran 
reported having nightmares 4 to 5 times a week, where he 
would sweat, thrash, and became agitated.  The veteran 
reported flashbacks in the past and distress when exposed to 
cues about Vietnam.  

The VA examiner noted that the veteran had difficulty in 
expressing loving feelings and felt detached from others as 
reflected by his social life.  He reported markedly 
diminished interest in participation of formerly significant 
activities, such as sports.  He demonstrated the avoidance of 
activities, thoughts and places connected with his Vietnam 
trauma.  

The veteran reported difficulty in falling and staying asleep 
and that he was given trazodone which helped.  He stated 
that, before trazodone, he would medicate himself to sleep 
with alcohol.  The VA examiner noted that the veteran's 
alcohol use was strictly secondary to his PTSD.  

The veteran reported that he had difficulty concentrating and 
could not read as well as he used to.  The veteran reported 
that he had outbursts of anger and irritability.  

The VA examiner noted that the duration of the veteran's 
symptoms was more than one month and that there was 
clinically significant distress in vocational and social 
fears.  The VA examiner noted that the veteran had 
considerable depression related to his PTSD.  

The VA examiner also noted that the veteran had suicidal 
ideation and had thought of committing suicide by means of a 
motor vehicle accident but had never attempted this.  

The veteran felt sad, depressed, and a sense of guilt and 
worthlessness but out of responsibilities to his family and 
disabled daughter he would not commit suicide.  The VA 
examiner assigned the veteran a Global Assessment Functioning 
Score (GAF) of 55.  

The veteran had a VA examination in March 2005.  Hr reported 
obtaining employment in the past but had problems with 
employment due to difficulties concentrating and high levels 
of anxiety, which he attributed to lack of sleep.  

The veteran reported that, five years earlier, he began to 
experience intense flashbacks and nightmares.  He reported 
having regular dreams that concerned his military experience, 
which took him back to the time in Vietnam when he was shot 
down in the water and was a target for sharks.  

The veteran stated that he awoke in a cold sweat with 
perspiration and that, on a number of occasions, he would 
thrash and hit the bedpost and his wife.  He reported having 
moods, feeling extremely anxious, and being irritable and as 
a result using alcohol as a method to contain and control his 
anxiety.  He had outburst of anger.  

The veteran stated that he incurred high levels of anxiety on 
a regular basis and at meetings he frequently would flashback 
to events in Vietnam that would result in loss of 
concentration of what was going on with his job.  He lived in 
total fear of when he spoke to his supervisors that he would 
be terminated due to forgetfulness.  

The veteran stated that he developed methods for writing 
himself notes so that he could attempt to remember the tasks 
that were assigned to him at his job.  He took a number of 
medications for his PTSD.  When on trazodone, he would wake 
up with frequent nightmares and was unable to deal with the 
world in the morning.  

The VA physician noted that the veteran was oriented to time, 
place and person and that his memory function for events was 
within normal limits.  The veteran's affect was that of a 
highly anxious, volatile, agitated individual, who was 
subject to major mood variations.  

The VA physician noted that the veteran had intense 
psychomotor presentation.  He had good judgment and no 
evidence of any major thought disturbance.  The veteran 
reported experiencing social isolation and numbness.  He had 
a foreshortened sense of the future.  

The VA physician opined that the veteran's diagnosis was that 
of severe PTSD.  A GAF score of 50 was assigned.  

The ratings for the service-connected PTSD have been assigned 
under the provisions of Diagnostic Code (DC) 9411.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include PTSD, are rated as follows:

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the veteran's treatment reports, 
his VA medical examination findings and his hearing 
testimony, the Board finds that the service-connected 
disability picture since February 7, 2003, the effective date 
of the grant of service connection, more closely approximates 
the criteria for a 50 percent rating.  

The veteran in this regard is shown to experience some 
difficulty in establishing and maintaining work and social 
relationships.  His service-connected disability level also 
is more consistent with social and occupational impairment 
with reduced reliability and productivity.  

However, the Board finds that the service-connected PTSD is 
not shown to cause occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or work like setting) and an inability to 
establish and maintain effective relationships.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

The GAF scores between 41 and 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores between 51 and 60 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Here, the veteran's scores reflect a level of impairment 
mainly in the moderate range approaching that of serious 
incapacity during the course of the appeal.  Absent current 
findings manifested by an inability to keep a job or more 
than avoidance of social interaction, the Board finds that a 
rating higher than 50 percent rating is not for application 
at this time.  

Given the facts in this case, beginning on February 7, 2003, 
the service-connected PTSD warrants a 50 percent rating, but 
not more.  


Service connection for paroxysmal atrial fibrillation

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran asserts that his atrial fibrillation is secondary 
to his service-connected PTSD.  

The veteran was diagnosed with atrial fibrillation in 1998, 
as noted by the VA medical examination in March 2005.  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

To prevail on the basis of secondary causation, the record 
must show: (1) evidence of a current disability; (2) evidence 
of a service-connected disability; and, (3) medical nexus 
evidence establishing a connection between the current 
disability and a service-connected disability.   Wallin, 
supra.  

The veteran submitted an April 2003 letter from a private 
physician.  The physician stated that the veteran's 
paroxysmal arrhythmia and palpitation episodes often occurred 
at night, in relationship to dreams and with an exacerbation 
of the veteran's PTSD.  

A June 2003 medical summary also noted that the "physical 
distress" as the result of the PTSD symptoms "likely 
aggravate[d]" his medical problems including "heart 
difficulties."  

The physician opined that there was a causal relationship 
between the arrhythmias and the veteran's traumatic episode 
during the Vietnam War.  

The veteran had a VA medical examination in April 2003.  The 
veteran reported being diagnosed with atrial flutter and 
atrial fibrillation about 17 years earlier.  He was put on 
medication for the arrhythmia and underwent ablation for 
atrial flutter in May 2001 but his arrhythmia had since 
recurred.  

Based on his examination, the VA physician noted that the 
veteran's heart rhythm was slow and slightly irregular, but 
no murmurs were heard.  

The veteran had a VA medical examination in March 2005.  He 
was diagnosed with atrial fibrillation in 1987.  Once 
diagnosed, he realized that he had had a vague sensation of 
panic or palpitations in his chest for quite some time.  The 
veteran felt that the sensations were due to anxiety and went 
on about his business.  He underwent an ablation procedure, 
which was unsuccessful, and continued to have sensations that 
he later found out were due to atrial fibrillation.  

The VA physician stated that the veteran was on medications 
including amiodarone, valsartan, Coumadin, simvastatin, 
Prozac and trazodone.  The cardiac examination revealed an 
irregular heart rate with pauses that were unpredictable but 
did not appear to drop blood pressure.  

The VA physician noted that the veteran was able to stand and 
change positions from lying to standing, sitting to standing 
without difficulty.  The physician opined that the veteran 
did have atrial fibrillation and PTSD; however, it was 
unlikely that the atrial fibrillation was related to his 
PTSD.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  
 
In this case, there are two opinions, a private physician's 
opinion and a VA physician's opinion, regarding nexus.  In 
order for the service-connected PTSD to have caused or 
aggravated a secondary disability, i.e. atrial fibrillation, 
claimed as irregular heart beat, there must be competent 
medical evidence to support the claim.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).  

The private physician's opined that there was casual 
relationship.  Medical opinions expressed in speculative 
language cannot provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The VA physician's opinion on the other hand provides 
relative certainty for finding that the atrial fibrillation, 
first clinically identified in 1987, was not caused or 
chronically worsened by the recently diagnosed PTSD.  The 
Board finds no competent evidence showing that the service-
connected PTSD is productive of a process of aggravation with 
respect to the longstanding atrial fibrillation or an 
underlying heart disease.  

Given these facts, the Board finds that service connection 
for paroxysmal atrial fibrillation, claimed as irregular 
heart beat secondary to PTSD must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

An initial rating of 50 percent, but not higher, for the 
service-connected PTSD is granted from February 7, 2003, 
subject to the regulations controlling the award of VA 
monetary benefits.  

Service connection for paroxysmal atrial fibrillation, 
claimed as irregular heart beat secondary to PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


